COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-04-090-CV





ROBINSON MANAGEMENT CORPORATION, 			      APPELLANTS

ROBINSON GROUP, INC., 

DON ROBINSON, AND 

MCS MAINTENANCE CORPORATION



V.



RONALD P. SLATES AND	APPELLEES

GARY L. SLATES



----------

FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Joint Motion to Dismiss and Remand Pursuant to Settlement” filed by appellants and appellees.  It is the court's opinion that the motion should be granted.  Accordingly, without regard to the merits, we vacate the trial court’s judgment and remand the case to the trial court for rendition of a judgment in accordance with the parties’ settlement agreement.  
See 
T
EX.
 R. A
PP.
 P. 42.1(a)(2)(B), 43.2(d); 
Innovative Office Sys., Inc. v. Johnson
, 911 S.W.2d 387, 388 (Tex. 1995).



PER CURIAM	

PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



DELIVERED: February 3, 2005

         	  

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.